Citation Nr: 0903114	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) with a 
secondary panic disorder for the period prior to February 22, 
2008.

2.  Entitlement to an initial staged evaluation in excess of 
50 percent for PTSD with a secondary panic disorder for the 
period from February 22, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the claims file was transferred back to 
the veteran's local RO in Portland, Oregon.

The Board observes that the July 2005 rating decision, in 
pertinent part, granted service connection for "anxiety with 
posttraumatic stress symptoms (claimed as PTSD)" and 
assigned a 10 percent disability rating, effective December 
30, 2004.  The disability for which service-connection was 
granted at that time was based on the diagnosis given at a 
May 2005 VA examination, the most recent VA examination prior 
to that decision.  After the veteran perfected his appeal, a 
March 2008 rating decision assigned an increased staged 
initial disability evaluation of 50 percent, effective from 
February 22, 2008, and recharacterized the veteran's service-
connected disability as "PTSD with secondary panic 
disorder."  The veteran's service-connected disability was 
recharacterized in accordance with the diagnosis of the most 
recent VA examination.  See February 2008 VA Examination.  
Because the veteran perfected his appeal from the initial 
assignment of a disability rating, the Board will address 
whether he was entitled to an initial disability rating 
higher than 10 percent at any time during the period from 
December 30, 2004 through February 21, 2008, and whether he 
is entitled to a staged initial disability rating higher than 
50 percent from February 22, 2008 forward.  Therefore, the 
issues on appeal have been rephrased as shown above.


FINDINGS OF FACT

1.  From December 30, 2004 through February 21, 2008, the 
veteran's PTSD with a secondary panic disorder was manifested 
by complaints of sleep impairment, irritability, flashbacks, 
and a desire to seek isolation, with clinical evidence of 
anxiety and panic attacks, but without significant difficulty 
establishing and maintaining effective work and social 
relationships; objectively, productive of no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Global Assessment 
of Functioning scores on VA examination indicated mild 
symptoms or some difficulty in social and occupational 
functioning, although generally functioning well, and with 
some meaningful interpersonal relationships.

2.  From February 22, 2008, the veteran's PTSD with a 
secondary panic disorder  has been manifested by complaints 
of mood swings, flashbacks, and a desire to seek isolation, 
with clinical evidence of panic attacks and a flattened 
affect; objectively, productive of no more than occupational 
and social impairment with reduced reliability and 
productivity, and with Global Assessment of Functioning 
scores indicating moderate symptoms or moderate difficulty in 
social and occupational functioning upon VA examinations.


CONCLUSIONS OF LAW

1.  From December 30, 2004 through February 21, 2008, the 
criteria for entitlement to an initial evaluation of 30 
percent, but no more, for PTSD with a secondary panic 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  From February 22, 2008, the criteria for entitlement to 
an initial staged evaluation in excess of 50 percent for PTSD 
with a secondary panic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the July 2005 rating decision granted 
service connection for "anxiety with posttraumatic stress 
symptoms (claimed as PTSD)."  Because the veteran's claim 
for service connection was thereby substantiated, his filing 
of a notice of disagreement as to the July 2005 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 
30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3)) (effective May 30, 2008).  Rather, the veteran's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.

A September 2007 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating PTSD 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formula for all possible schedular ratings under 
the "General Rating Formula for Mental Disorders."  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.  In addition, the September 2007 statement of the case 
informed the veteran of the general disability rating and 
effective date criteria as the Court required in 
Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, reports of VA 
examinations, and reports of post-service private treatment 
and assessment.  The claims file also contains the veteran's 
and his wife's statements in support of his claim.  The Board 
has carefully reviewed these statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
DC 9411 (2008).  A panic disorder is rated by applying the 
criteria in 38 C.F.R. § 4.130, DC 9412 (2008).  Both 
psychiatric disabilities are rated under the "General Rating 
Formula for Mental Disorders," which reads as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to DSM-IV, a GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well, and has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See also Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

As noted above, the July 2005 rating decision granted service 
connection for "anxiety with posttraumatic stress symptoms 
(claimed as PTSD)," but a March 2008 rating decision 
recharacterized the service-connected disability as "PTSD 
with secondary panic disorder."  The Board notes that both 
of these diagnoses fall under the general category of 
"anxiety disorders" and that both of these diagnoses are 
rated under the same "General Rating Formula for Mental 
Disorders."  See 38 C.F.R. § 4.130.  Therefore, all of the 
veteran's psychiatric symptoms, regardless of which diagnosis 
they are related to, will be considered in evaluating this 
claim for an increased disability rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (precluding the Board from 
differentiating between symptomatologies attributed to 
different disabilities in the absence of medical evidence 
that does so).

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD with a secondary panic disorder for the period prior 
to February 22, 2008.

As stated above, the July 2005 rating decision granted 
service connection for anxiety with post-traumatic stress 
symptoms and assigned a disability rating of 10 percent, 
effective December 30, 2004.  The veteran asserts that an 
initial evaluation in excess of 10 percent is warranted.

At the May 2005 VA examination, the veteran noted that he has 
flashbacks of his experiences in Vietnam.  The veteran stated 
that his thoughts and memories of Vietnam never leave him, 
described still seeing "ambushes in the woods" when he is 
hiking.  The veteran also noted trouble sleeping, stating he 
has distressing dreams about once a week.  The May 2005 VA 
examiner acknowledged the veteran's thoughts and memories 
Vietnam experiences, but she found that the veteran did not 
have dissociative flashbacks, or an actual "reliving [of] 
his stressors."  At the May 2005 VA examination, the veteran 
also noted feeling angry and depressed whenever reminded of 
his Vietnam experiences, an event he stated to occur daily.  
The VA examiner found that physical reactions to stressors 
were not generally found to exist "in recent years," but 
that the veteran's current anxiety attacks were as likely as 
not related to his experiences in Vietnam.  The veteran's 
anxiety attacks were noted to occur several times per week, 
and to be severe in intensity.

The May 2005 VA examiner noted that the veteran has vivid 
memories of his stressors.  The VA examiner, however, also 
noted that the veteran denied avoiding thoughts or feelings 
about these stressors, and also denied avoiding places, 
activities, and people that reminded him of his Vietnam 
experiences.  It was noted that the veteran described having 
a flattened affect "much of the time," and the intensity of 
his flattened affect was rated to be moderate.  The veteran 
noted that he was "not the most sociable person," and noted 
that he felt "more comfortable in seclusion."  The VA 
examiner stated, however, that the veteran considered himself 
to be the "ultimate team player" in social interactions, 
and noted that the veteran would "do anything for [his] 
fellow cop[s]."

The VA examiner noted that the veteran was bothered by 
traffic, as well as by some inmates he had to deal with at 
work.  However, the VA examiner found no indication of 
significant irritability or strong feelings of anger on the 
veteran's part.  In addition, the veteran was found to have 
no difficulties with concentration, based on his own self-
report and on data from a cognitive screening examination.  
The VA examiner stated that the veteran is vigilant of his 
surroundings at all times, however she stated that the 
veteran attributed this way of thinking to the fact that he 
works as a police officer.  The veteran noted being easily 
startled, but reported no sustained arousal after the initial 
reaction.

With regard to his career, the May 2005 VA examiner noted 
that the veteran had developed a relatively successful career 
in law enforcement, and that he worked for 10 years as a 
patrol and detective officer before retiring as a lieutenant 
in 1998.  Since retirement, the veteran was working part-
time, transporting inmates for court appearances.  The 
veteran reported that he was never fired from any of his 
jobs.  Ultimately, the VA examiner opined that the veteran 
showed no clinically significant impairment in occupational 
functioning.

With regard to marital and social relationships, it was noted 
that the veteran has been stably married for 36 years, and 
that he has a good relationship with his wife.  The veteran 
described having a good relationship and close contact with 
his children and grandchildren.  The veteran was noted to 
have two brothers and one sister.  He stated that he feels 
close to his sister, and he keeps in contact with all of his 
siblings.  In addition, the veteran described having two 
close friends, as well as some friends from work.  It was 
noted that the veteran attends reunions with other people 
from his military unit, and had attended church for the past 
three years.  Ultimately, the VA examiner determined that the 
veteran showed no clinically significant impairment in social 
functioning.

With regard to daily and leisure activities, the VA examiner 
found that the veteran did not have markedly diminished 
interest or participation in activities, and noted that he 
works part-time and keeps busy with hobbies and projects 
during his time off.  Specifically, the veteran's leisure 
activities were included building a shop for woodworking, 
riding motorbikes, snow skiing, sailing, camping, and 
traveling.  The veteran also noted future plans to travel in 
a trailer with his wife.

Upon mental status examination, the veteran was found to be 
casually dressed and neatly groomed.  It was noted that the 
veteran drove himself to the VA examination, and that he 
arrived on time.  The veteran was alert and oriented to time, 
place, person, and the reason for his evaluation.  He spoke 
in a clear and fluent voice that was normal in rate, tone, 
and volume.  His mood appeared euthymic, and his affect was 
congruent, with appropriate thought content.  The veteran's 
thought processes were noted to be coherent, logical, and 
goal-directed.  His eye contact was good, and he demonstrated 
no deficiencies on cognitive screening examination.  The 
veteran's long-term and recent memory were intact, and his 
attention and concentration were good.  The veteran's 
capacity for insight was noted to be good.  His judgment was 
also noted to be good, although he could be impulsive at 
times.  The veteran's overall cognitive functioning was found 
to be grossly intact.

In addition, the May 2005 VA examiner found the veteran 
showed no evidence of psychotic symptoms, including no 
impairment in reality testing, no hallucinations, and no 
evidence of delusional thinking.  The veteran denied symptoms 
of depression and denied suicidal ideation.  The veteran was, 
however, noted to exhibit anxiety symptoms in certain 
situations, including being in the backseat of a car, dealing 
with certain inmates, and being in an enclosed or crowded 
place.

Finally, the May 2005 VA examiner found that the veteran did 
not meet the full DSM-IV criteria for PTSD, although he did 
have combat stressors, and he did exhibit recurrent and 
intrusive recollections of these stressors, with emotional 
and physiological reactivity.  The VA examiner ultimately 
diagnosed the veteran with "some posttraumatic stress 
symptoms with associated anxiety."  In addition, the VA 
examiner reviewed the diagnoses of PTSD given by the 
veteran's private physicians, and stated that their 
assessments were based on a combination of the "veteran's 
symptoms years ago (i.e., shortly after he returned from 
Vietnam) and [his] current symptomatology."  The VA examiner 
also noted that the veteran's private clinicians did not use 
an "empirically validated psychometric instrument to assess 
[the veteran's] symptoms."  The May 2005 VA examiner 
assigned the veteran a GAF score of 61 - 65, which she noted 
to indicate "some posttraumatic stress symptoms, no 
clinically significant impairment in social and occupational 
functioning, and having some meaningful interpersonal 
relationships."

The Board notes that the veteran submitted a statement, dated 
December 2007, which contains responses to many of the 
findings of the May 2005 VA examination.  In that statement, 
the veteran argues that he does have suicidal and homicidal 
ideation, and states that suicidal ideation is characterized 
by "the thought of suicide with or without a plan to do 
it."  The veteran notes that, luckily, situations have 
prevented him from acting on these thoughts.  In addition, 
the veteran goes on to discuss his temper and irritability in 
the context of "road rage," and notes that his mood can 
range from being anxious to having a flattened affect.  The 
veteran stated that he does not get excited about things that 
he ordinarily might have, such as the birth of his grandson.  
In addition, contrary to the May 2005 VA examiner's opinion, 
the veteran states that he does avoid stimuli associated with 
his Vietnam stressors, and that he sits at the nearest exit 
in restaurants or in church and avoids crowds.  In addition, 
the veteran argues that the May 2005 VA examiner's finding 
that he is in "clear distress," with an intensity level of 
moderate, must reflect a disability rating greater than 10 
percent.

In his December 2007 statement, the veteran agrees, for the 
most part, with the May 2005 VA examiner's characterization 
of his anxiety.  However, he takes issue with the VA 
examiner's finding that he has no clinically significant 
impairment in social functioning based on his description of 
himself as the "ultimate team player."  The veteran 
explains that this statement does not mean that he does not 
isolate himself socially, but only indicates a willingness to 
make "the ultimate sacrifice for [his] fellow soldier[s] or 
officer[s]" if called upon to do so in a line-of-duty 
situation.  The veteran explains that this comment was not 
meant to indicate that he is the "ultimate team player" 
when it comes to social interactions.

In the December 2007 statement, the veteran also states that 
although he used to plan for the future, he no longer does 
any such future planning.  The veteran states that he lives 
"day to day," and is "surprised that [he has] lived this 
far."  In addition, the veteran takes issue with the May 
2005 VA examiner's statement that there is no indication of 
significant irritability or strong feelings of anger.  The 
veteran states that his family has had to "walk on 
eggshells" around him, and that his wife "gets on" him 
frequently about his temper.  Further, the veteran argues 
that although his vigilance of his surroundings may be 
partially due to his police work, it began in service, and is 
more properly attributed to his combat experience in Vietnam.  
Finally, the veteran details an incident in which he was 
driving and the sound of a jackhammer caused him to dive to 
the floor, forcing his wife to grab the steering wheel in 
order to avoid a head-on collision with another car.

The Board notes that the veteran's August 2006 notice of 
disagreement alleges that his psychiatric disabilities should 
be afforded an evaluation higher than 10 percent, due to his 
flattened affect, social and occupational impairments, and 
his panic and anxiety.  In addition, the notice of 
disagreement notes the veteran's startle response, sleep 
difficulties, hypervigilance, and an inability to focus.

Although the private records contained within the claims file 
are from just before the rating period on appeal, the Board 
notes that they are relevant to the veteran's psychiatric 
disabilities historically, and therefore they are discussed 
briefly below.

A November 2004 private medical record states that the 
veteran described "classical sx of PTSD since involvement in 
the Viet Nam War," and notes that he was prescribed Celexa 
for such symptoms.  The November 2004 private medical record 
states that upon return from Vietnam, the veteran experienced 
chronic vigilance, intrusive memories, survival guilt, 
emotional blunting, distressing nightmares, and increased 
feelings of trauma.  The private medical report also states 
that the veteran denied any significant symptoms of 
depression, as well as problems with panic attacks, except 
for those triggered by stimuli similar to his Vietnam 
experiences.  The private medical report states that the 
veteran endorsed "essentially every one of the criterion 
symptoms for PTSD."  The November 2004 private medical 
record notes the veteran's sense of detachment and 
estrangement from others, and notes that he wonders if his 
affect is blunted.  The private medical report also notes 
that the veteran has panic attacks in situations in which he 
feels trapped, such as being on the witness stand in court, 
in airplanes, or in crowded places.

Upon mental status examination, the November 2004 private 
medical record found the veteran's short and long-term memory 
to be intact.  The private medical record also found no 
speech abnormalities and intact day-to-day judgment.  It was 
noted that the veteran is of normal or above-normal 
intelligence, that his speech was of normal rate and rhythm, 
that he exhibited no formal thought disorder, and that he 
denied any thoughts of harm to himself or anyone else.  The 
veteran's suicide risk was estimated to be "very low."  The 
November 2004 private medical examiner diagnosed the veteran 
with PTSD and assigned a GAF score of 60.

An October 2004 private medical record noted that the veteran 
avoids stimuli that remind him of his Vietnam experiences, 
and that he has intense irritability, a short temper, 
hypervigilance, an exaggerated startle response, and 
intruding thoughts.  The October 2004 private medical report, 
however, stated that the veteran "did not endorse symptoms 
of depression or general anxiety beyond that experienced by 
most people."  The October 2004 private medical report noted 
the veteran's affect to show a full range, and noted his 
intelligence to be average to above average.  The October 
2004 private examiner ultimately diagnosed the veteran with 
PTSD and assigned him a GAF score of 60.

In determining the appropriate rating for the veteran's 
disability during the period prior to February 22, 2008, the 
Board notes that the evidence of record demonstrates symptoms 
included in the criteria for various possible levels of 
disability rating.  The veteran's December 2007 lay statement 
indicates that he experiences suicidal ideation, which is 
indicative of a 70 percent disability rating.  Although the 
veteran is not competent to offer a medical opinion, Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992), he is competent 
to report that he experiences certain symptoms, such as 
suicidal ideation.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board notes symptoms included in the 
criteria for a 50 percent disability rating as well.  The May 
2005 VA examiner noted that the veteran had a moderately 
flattened affect.  The veteran's flattened affect is also 
noted in the private medical records, and in his December 
2007 statement.  In addition, the May 2005 VA examiner noted 
anxiety attacks, severe in intensity, and occurring several 
times per week.

In contrast, however, the Board notes that the evidence of 
record prior to February 22, 2008 also shows criteria 
indicative of as low as a zero percent disability.  For 
example, the May 2005 VA examiner found that the veteran 
demonstrates no clinically significant impairment in social 
or occupational functioning.  These findings could support an 
argument that, although a mental condition has been formally 
diagnosed, the veteran's symptoms are not severe enough to 
interfere with occupational and social functioning.

However, in balancing the various symptoms shown, the Board 
recalls that when a question arises as to which disability 
rating to apply, it must choose the rating which is most 
closely approximated by the symptoms of the veteran's 
disability.  With benefit of the doubt afforded to the 
veteran, the Board finds that the evidence 
during the period prior to February 22, 2008 demonstrates a 
psychiatric disability which most closely approximates the 
criteria for a 30 percent disability rating.

With regard to depressed mood, the Board acknowledges that 
the veteran denies formal symptoms of depression in much of 
the medical evidence discussed above.  However, the May 2005 
VA examiner noted that the veteran "feels angry and 
depressed when reminded of his [Vietnam] experiences," and 
that these reminders occur daily.  In addition, although the 
veteran appears to remain active with daily leisure 
activities, he noted losing interest in things that would 
otherwise have excited him, such as the birth of his 
grandson, or his favorite sports team winning a National 
Championship.  See December 2007 Statement.  Further, in the 
December 2007 statement, the veteran recounts that although 
he used to plan for the future, he no longer does, and that 
he lives "day to day," and is "surprised that [he has] 
lived this far."  Based on this evidence, and affording the 
benefit of the doubt, the Board finds that a depressed mood 
has been demonstrated during the period prior to February 22, 
2008.

The evidence of record during the period prior to February 
22, 2008 also demonstrates that the veteran has anxiety and 
suffers from panic attacks.  The May 2005 VA examiner 
included anxiety as part of her diagnosis, and noted the 
various situations in which the veteran most frequently feels 
anxious.  In addition, the veteran's December 2007 statement 
and the private medical records discussed above demonstrate 
that the veteran suffers from a significant degree of 
anxiety.

With regard to suspiciousness, the Board notes that the May 
2005 VA examiner found that the veteran is vigilant of his 
surroundings at all times.  Although she stated that the 
veteran attributed this way of thinking to being a police 
officer, the veteran clarified this statement in his December 
2007 statement.  The veteran explained that although 
vigilance of his surroundings may be partially due to his 
police work, he believes it began in service, and is more 
properly attributed to his combat experience in Vietnam.

With regard to chronic sleep impairment, the evidence prior 
to February 22, 2008 notes that the veteran has trouble 
sleeping, and that he has nightmares and dreams about his 
Vietnam war experiences.

Finally, although the medical and lay evidence discussed 
above does not reflect significant memory loss, statements 
from the veteran and his wife from October 2002 note short 
term memory loss in that the veteran "would walk into a room 
and forget why [he] went there," or forgets what he was 
required to do when running an errand.  Although these 
statements are from outside the rating period on appeal, they 
are relevant in describing the veteran's psychiatric symptoms 
historically.

Based on all the above evidence, the Board finds that the 
veteran's psychiatric disability prior to February 22, 2008 
most closely approximates the criteria for a 30 percent 
disability rating.  The Board has also considered the 
veteran's psychiatric disability in terms of the criteria for 
a 50 percent disability rating, however the Board finds that 
a 50 percent disability rating is not warranted here.

With regard to circumstantial, circumlocutory, or stereotyped 
speech, the Board notes that the May 2005 VA examination 
found the veteran to speak in a clear and fluent voice that 
was normal in rate, tone, and volume.  Additionally, the VA 
examiner noted the veteran's thought content to be 
appropriate.  The November 2004 private medical record noted 
that the veteran had no speech abnormalities, and stated that 
his speech was of normal rate and rhythm.  The private record 
also stated that the veteran exhibited no formal thought 
disorder.

With regard to comprehension skills, the May 2005 VA examiner 
found the veteran to be alert and oriented to time, place, 
person, and the reason for his evaluation.  The VA examiner 
also noted the veteran's thought processes to be coherent, 
logical, and goal-directed.  The veteran demonstrated no 
deficiencies on cognitive screening examination, and was 
found to have no difficulties with concentration.  In 
addition, both private medical records discussed above stated 
that the veteran was of normal or above-normal intelligence.

With regard to impairment of short and long-term memory, the 
May 2005 VA examiner noted the veteran's long-term and recent 
memory to be intact and his attention and concentration to be 
good.  The veteran was noted to be able to recall three out 
of three objects after a five-minute delay.  In addition, the 
November 2004 private medical record also found the veteran's 
short and long-term memory to be intact.

With regard to impaired judgment and impaired abstract 
thinking, the May 2005 VA examiner found the veteran's 
capacity for insight and judgment to be good, although it was 
noted that he could be impulsive at times.  The VA examiner 
noted that the veteran's overall cognitive functioning was 
grossly intact, and that he had no evidence of psychotic 
symptoms, including no impairment in reality testing, no 
hallucinations, and no evidence of delusional thinking.

With regard to disturbances of motivation and mood, the VA 
examiner found no indication of significant irritability or 
strong feelings of anger on the veteran's part.  However, the 
VA examiner did note the veteran's feelings of anger upon 
being reminded of his Vietnam experiences.  The VA examiner 
also noted that the veteran is bothered by traffic, and the 
veteran's December 2007 statement further details his temper 
and irritability in the context of "road rage."  In 
addition, the veteran's December 2007 statement notes that 
his family has had to "walk on eggshells" around him, and 
that his wife "gets on" him frequently about his temper.  
In this regard, the Board notes that some level of 
"disturbances of motivation and mood" has been demonstrated 
during the rating period prior to February 22, 2008.  
However, considering the veteran's disability picture as a 
whole, as shown by the evidence of record during this rating 
period, the Board does not find that the disturbances of 
motivation and mood are sufficient to warrant a 50 percent 
disability rating.

With regard to difficulty establishing and maintaining 
effective work and social relationships, the Board notes the 
May 2005 VA examiner's findings that no clinically 
significant impairment in the veteran's occupational and 
social functioning existed.  The Board notes that during the 
period prior to February 22, 2008 the veteran had retired 
from a successful career in law enforcement, and was still 
working part-time.  The veteran was married and had sustained 
a good relationship with his wife for 36 years.  The veteran 
kept in touch with his family, and was described as having 
two close friends.

In finding that the veteran's psychiatric disability prior to 
February 22, 2008 does not warrant a 50 percent disability 
rating, the Board acknowledges that some of the criteria for 
a 50 percent disability have been shown demonstrated.  As 
discussed above, the veteran had a flattened affect, and 
panic attacks more than once a week.  However, the Board 
notes again that whenever a question arises as to which of 
two disability ratings applies under a particular DC, the 
higher evaluation is assigned only if the disability more 
closely approximates the criteria for that higher rating.  
38 C.F.R. § 4.7.  In this instance, the Board finds that the 
veteran's psychiatric disability prior to February 22, 2008 
more closely approximates the criteria for a 30 percent 
disability rating.  

Finally, the Board notes that the veteran's GAF scores upon 
psychiatric examination ranged from 60 - 65 during the period 
prior to February 22, 2008.  As noted above, a GAF score of 
60 indicates moderate symptoms or moderate difficulty in 
social and occupational functioning.  GAF scores from 61 to 
65 indicate some mild symptoms or some difficulty in social, 
occupational, or school functioning, although generally 
functioning well, and with some meaningful interpersonal 
relationships.  The Board finds that these GAF scores support 
the conclusion that the veteran's psychiatric disability 
prior to February 22, 2008 more closely approximated the 
criteria for a 30 percent disability rating.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt is given 
to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In this 
instance, with the benefit of the doubt going to the veteran, 
the Board finds that a 30 percent disability rating, but no 
more, is warranted for the period prior to February 22, 2008.

Entitlement to an initial staged evaluation in excess of 50 
percent for PTSD with a secondary panic disorder for the 
period from February 22, 2008.

The February 2008 VA examination, upon which the veteran's 
initial staged evaluation of 50 percent was granted, noted 
that the veteran had been married to his wife for 40 years 
and that they had two children.  At this examination, the 
veteran stated that he has a relationship with both of his 
sons, and that his "marriage is going relatively well 
although [he] reported the normal ups and downs of 
marriage."  Specifically, the veteran noted that he has mood 
swings, irritability, and a lack of compassion or sympathy at 
times.  Socially, the veteran reported having one or two 
close military friends whom he sees once or twice a month.  
Otherwise, the veteran noted spending a lot of his time alone 
in the mountains riding his motorcycle.  It was noted that 
while riding his motorcycle, the veteran would sometimes 
experience flashback symptoms when certain vegetation 
reminded him of Vietnam.

At the February 2008 VA examination, the veteran stated that 
he had recently retired from his part-time job, in which he 
had been transporting prisoners.  The veteran discussed 
having difficulty controlling his anger, and discussed 
"get[ting] physical" with the inmates sometimes when they 
did not do as ordered.  He stated that he was verbally 
reprimanded for this type of behavior once.  In addition, the 
veteran stated that he had nearly been fired from his 
previous job as a police officer due to fighting, for which 
he was formally disciplined.

In addition, the veteran described having nightmares, a 
restricted range of affect, detachment and estrangement from 
others, and panic attacks.  The veteran's panic attacks were 
described as producing feelings of nausea, an increased heart 
rate, difficulty breathing, and feelings of possibly passing 
out.  In addition, the veteran noted irritability, 
hypervigilance, road rage, and an exaggerated startle 
response.  When asked about depressive feelings, the veteran 
noted that he "goes day to day" without feelings, but that 
he has infrequent difficulties with motivation.

The February 2008 VA examiner noted that the veteran was not 
presently receiving any mental health treatment.  The 
examiner noted that the veteran had been prescribed Celexa, 
but that he did not feel it was helpful to him.  Upon mental 
status examination it was noted that the veteran was causally 
dressed and well groomed, although he appeared uneasy and 
frequently broke eye contact.  The quality of the veteran's 
speech was clear in articulation and he was easy to 
understand.  The veteran was oriented to person, place, time, 
and purpose, and his thoughts were logical and goal directed.  
There were no signs of major thought problems such as 
hallucinations, delusions, or preoccupations.  The veteran's 
affect was noted to be constricted and his mood appeared 
mildly irritable and dysphoric.  Attention and concentration 
were mildly disrupted but short term memory was noted to be 
intact.  The February 2008 VA examiner diagnosed the veteran 
with chronic moderate PTSD and a panic disorder without 
agoraphobia secondary to that PTSD.  The veteran was assigned 
a GAF score of 55.

At the July 2008 VA examination the veteran noted that he had 
stopped working shortly prior to the February 2008 
examination.  He stated that while he was working his temper 
had been problematic, leading to incidents in which he used 
more force than justified while handling inmates.  The 
veteran stated that since leaving employment he spends the 
majority of his time alone or with his family.  It was noted 
that the veteran has regular contact with his son and two 
grandsons.  In terms of activities, the veteran stated that 
he "often does work or projects in his home and around the 
shops."  The veteran noted that he enjoys riding his 
motorcycle in the mountains, and that he and his wife like to 
travel together, although the price of gas could be 
prohibitive.  In addition, the veteran noted that he watches 
television, and that he stays "abreast of the war news from 
Iraq and Afghanistan."  When asked if he feels uncomfortable 
watching war news, the veteran stated that he "learns to 
live with it."  The veteran stated that his primary concerns 
were his flashbacks, nightmares, panic attacks, short temper, 
and mood swings.  The veteran also stated that he has a 
flattened affect in that "he does not get excited about 
anything."

The veteran was noted to be on time to the July 2008 VA 
examination, and his grooming and hygiene were within normal 
limits.  The veteran was noted to "speak quickly" 
throughout the examination, although he "had no difficulty 
communicating with the examiner."  The veteran's mood was 
euthymic and he denied suicidal and homicidal ideation.  In 
addition, the veteran denied any signs of psychosis, and 
there was no indication that he suffered from any gross 
cognitive defects.

The July 2008 VA examiner stated that the veteran's 
flashbacks appear to encompass both nightmares, and intrusive 
thoughts and memories from Vietnam.  The veteran's memory and 
concentration were noted to be appropriate, except for times 
when he tries to focus on things in which he is not 
interested.  It was noted that the veteran described rapidly 
escalating anger and irritability which had led him in the 
past to be fearful of losing his job.  Such incidents 
included "throwing convicts to the benches or pulling them 
out of their room by their hair."  In addition, the veteran 
was noted to have sleep difficulties, an exaggerated startle 
response, hypervigilance, intrusive thoughts and memories, 
avoidance of people other than close family, and a flattened 
affect.

The July 2008 VA examiner noted that the veteran meets the 
diagnostic criteria for a panic disorder, and that his 
anxiety and panic attacks are related to his PTSD.  The 
veteran's panic attacks were described as taking place in 
situations in which the veteran cannot "get up and leave," 
such as being on a witness stand, in a courtroom, or in small 
rooms with convicts.  The veteran's panic attacks were noted 
to have improved since he spends the majority of his time by 
himself, however the veteran stated that even so he suffers 
from panic attacks two or more times a week.

The July 2008 VA examiner diagnosed the veteran with chronic 
moderate PTSD and a panic disorder secondary to the PTSD, and 
assigned a GAF score of 55.  The VA examiner noted that 
although the veteran could not likely function in a crowded 
or closely supervised work environment, due to his temper and 
desire to isolate himself, he could likely succeed in a 
loosely supervised and non-crowded work environment, since he 
appeared to be "verbal, bright, and organized."

Finally, the July 2008 VA examiner noted that the veteran has 
minimal social support, and that his PTSD and panic disorder 
are the primary causes for his lack of social functioning.  
The VA examiner did note, however, that the veteran had 
almost no history of mental health treatment, and that with 
"therapy and/or medication management" it was "possible, 
verging on likely," that the veteran's symptoms could 
significantly improve.

The Board notes that these two VA examinations are the only 
medical evidence in the claims file which pertain to the 
veteran's psychiatric disability during the period from 
February 22, 2008.

The Board finds that the medical evidence from February 22, 
2008 shows occupational and social impairment with reduced 
reliability and productivity, in accordance with the 50 
percent disability rating currently assigned.  The Board also 
finds, however, that the medical evidence discussed above 
does not support a finding of occupational and social 
impairment with deficiencies in most areas, and therefore 
does not warrant a 70 percent disability rating.

In finding that the veteran's disability picture does not 
more nearly approximate the criteria for a 70 percent 
disability rating, the Board notes that there is conflicting 
evidence as to whether the veteran has suicidal ideation.  
The July 2008 VA examination states that the veteran denied 
suicidal and homicidal ideation.  The veteran has alleged, 
however, that he suffers from both suicidal and homicidal 
ideation.  See December 2007 Statement.  Although the 
December 2007 statement pertains to the rating period prior 
to February 22, 2008, it could be argued that the veteran's 
suicidal ideation continues.  However, even assuming some 
continuing suicidal and homicidal ideation, the Board finds 
that the veteran's disability picture as a whole does not 
more closely approximates the criteria for a 70 percent 
disability rating for the reasons discussed further below.

The medical evidence of record from February 22, 2008 does 
not show that the veteran has obsessional rituals which 
interfere with his routine activities.  Likewise, there is no 
indication that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  At the July 2008 VA 
examination, it was noted that although he spoke quickly, the 
veteran had no difficulties communicating.  In addition, as 
stated above, the VA examiner found the veteran to be 
"verbal, bright, and organized."

The Board notes that although the veteran has frequent panic 
attacks, the evidence from February 2008 does not show that 
his panic symptoms are near-continuous, or that they affect 
his ability to function independently, appropriately, and 
effectively.  For example, the July 2008 VA examination noted 
that the veteran's panic attacks have improved since his 
retirement, although he still suffers from them regularly.  
The Board notes that the currently-assigned 50 percent 
disability rating contemplates panic attacks occurring more 
than once a week.  Therefore, the Board finds that the 
veteran's disability picture in this regard does not more 
closely approximate the criteria for a 70 percent disability 
rating.

The Board acknowledges that the VA examinations discussed 
above show a history of impaired impulse control such as 
unprovoked irritability with periods of violence.  In 
addition, the veteran alleges having been reprimanded for 
these outbursts when he was still working.  However, it 
appears that in the period from February 22, 2008 the veteran 
has ceased working, and his irritability has not been shown 
to result in periods of violence since.  Even acknowledging 
some impaired impulse control with periods of violence, the 
Board still feels that the veteran's disability picture as a 
whole more closely approximates the criteria for a 50 percent 
disability.

The evidence of record from February 22, 2008 does not 
demonstrate that the veteran has experienced spatial 
disorientation.  In addition, the evidence shows that the 
veteran does not neglect his personal appearance or hygiene.  
The February 2008 VA examiner noted that the veteran was 
causally dressed and well groomed.  Likewise, the July 2008 
VA examiner noted the veteran's grooming and hygiene to be 
within normal limits.

With regard to difficulty adapting to stressful circumstances 
(including work or a worklike setting), the Board 
acknowledges that the veteran had panic attacks during 
stressful situations at work, such as being on a witness 
stand, in a courtroom, or in small rooms with convicts.  See 
July 2008 VA Examination.  However, the record reflects that 
for the most part the veteran was able to successfully 
perform his work duties during his period of employment.  
Therefore, the veteran's disability picture does not more 
closely approximate the criteria for a 70 percent disability 
rating on this basis.

In addition, the evidence from February 22, 2008 does not 
demonstrate that the veteran was not able to establish and 
maintain effective work and social relationships.  Although 
some difficulty in doing so has been seen, difficulties in 
this area are contemplated by the currently assigned 50 
percent disability rating.  The criteria for a 70 percent 
disability rating contemplates an actual inability to 
maintain these relationships.  As stated above, both VA 
examinations during this rating period noted that the veteran 
has a good relationship with his wife and family.  In 
addition, the veteran was seen to have a few close friends.  
The evidence of record reflects that the veteran was able to 
maintain a successful career in law enforcement up until his 
retirement.  The Board notes a June 2008 form entitled 
"Request for Employment Information in Connection with Claim 
for Disability Benefits," which states that the veteran 
retired when his temporary assignment ended, and that he is 
receiving regular service retirement benefits.  The form also 
states "N/A" in response to the question of whether the 
veteran lost any time due to his disability in the 12 months 
prior to the termination of his employment.  Based on the 
foregoing, the Board finds that the veteran has not 
demonstrated an inability to establish and maintain effective 
work and social relationships, and that the currently 
assigned 50 percent disability evaluation adequately accounts 
for the difficulties he has experienced in this area.

Based the evidence discussed above, the Board finds that the 
veteran's psychiatric disability from February 22, 2008 does 
not more closely approximate the criteria for a 70 percent 
disability rating.  Instead, the Board finds that the 
veteran's psychiatric disability from February 22, 2008 more 
closely approximates the criteria for a 50 percent disability 
rating.  The Board notes that both VA examinations discussed 
above find that the veteran's affect is flattened or 
constricted.  In addition, the veteran has been shown to 
suffer from panic attacks more than once a week.  Further, 
although he has some difficulty establishing and maintaining 
effective social and work relationships, the veteran has 
ultimately been successful to a significant extent in these 
areas.  Finally, the Board notes the July 2008 VA examiner's 
statement that the veteran has had almost no history of 
mental health treatment, and that with "therapy and/or 
medication management" it is "possible, verging on 
likely," that the veterans symptoms could significantly 
improve.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt is given 
to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In this 
instance, however, the preponderance of the evidence is 
against the assignment of the next-higher 70 percent 
disability rating , and therefore the benefit of the doubt 
rule is not for application.

Extraschedular consideration (all rating periods on appeal).

Finally, the evidence does not reflect that the veteran's 
PTSD with a secondary panic disorder has caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board finds that the veteran's 
difficulties maintaining an effective work relationship, as 
detailed above, did not rise to the level of "marked 
interference" with his employment prior to retirement.  Nor 
is there any evidence in the record that the veteran's PTSD 
with a secondary panic disorder has resulted in any periods 
of hospitalization.  The May 2005 VA examination noted that 
the veteran's history was negative for psychiatric 
hospitalizations.  The November 2004 private medical record 
also stated that the veteran "has never been psychiatrically 
hospitalized."  In addition, the veteran's April 2008 
application for increased compensation based on 
unemployability notes that he has not been under a doctor's 
care or hospitalized within the last 12 months.  Based on the 
foregoing, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 30 percent, but no 
more, for PTSD with a secondary panic disorder for the period 
from December 30, 2004 through February 21, 2008 is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to an initial staged evaluation in excess of 50 
percent for PTSD with a secondary panic disorder for the 
period from February 22, 2008 is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


